UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

JUL l l 2014
Lonay Sharday Newkirk, Clerk, U.S. District and
B*"kNPtcy Courts
Plaintiff,
v. Civil Action No. \LP ..- l  q

Mr. Raspberry et al.,

Defendants.

\_/\q./\.,/\_/\\_/\q.¢/\_/\¢_/\\_J\-,/

MEMORANDUM OPINION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperis. The Court will grant the plaintiffs application and dismiss the complaint for
lack of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and ]332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. S(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(}1)(3).

Plaintiff is a District of Columbia resident suing three individuals who appear to work at
a program based in the District of Columbia. Plaintiff accuses one defendant of sexual
harassment; she does not allege that the other two individuals engaged in misconduct. Other

than stating “HELP," C0mpl. at 2, plaintiff has not demanded any relief. The complaint presents

neither a federal question nor a basis for diversity jurisdiction Hence, this case will be
dismissed without prejudice A separate Order accompanies this Memorandum Opinion.

Un’ited State%l District Judge
DATE; my j , 2014